Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, 6-12, and 14-17 are pending.
Claims 1 and 6 were amended.
Claims 2, 3, 5, and 13 were cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, Richards in view of Strobel discloses all of the limitations of the claim but does not explicitly teach or fairly suggest “a second locking device, said locking devices being spaced apart…” and “said second locking device comprises a second locking element and a second biasing device arranged to bias said second locking element into engagement with one of said support structure or said extension…” and further “release mechanism is configured to manipulate said locking elements simultaneously.” Strobel is relied upon to teach a spring-loaded locking mechanism, Arcas is relied upon to teach a push button to manipulate a plurality of actuators, and Willmann is relied upon to teach a cable retractor. The references cited do not remedy the deficiencies of Richards. Claim 1 is therefore allowable. Claims 4 and 6-11 are also allowable since they require all of the limitations of the allowable base claim.
With regards to claims 12 and 17, Richards discloses all of the limitations of the claims but does not explicitly teach or fairly suggest “said cable support including a strip of flexible material arranged to flex such that said strip limits motion of the cable to two degrees of freedom as said extension moves from said stowed position to said extended position.” The previously cited references do not remedy the deficiencies of Richards. Claims 12 and 17 are therefore allowable. Claims 14-16 are also allowable since they require all of the limitations of the allowable base claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/22/2022